DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.
Applicant’s election without traverse of claims 1-13 in the reply filed on August 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0168614 to Running in view of USPN. 3,415,713 to Smith.
Regarding Claim 1-6, 8-13
	Running teaches a reflective textile which may be used in footwear comprising a non-woven textile comprising a first and second opposite surface (Running, abstract, paragraph [0002], [0024]). Running teaches a first and second zone of the nonwoven fabric wherein the nd surface (Id., paragraph [0022], fig. 1). Running teaches that the reflective material is perforated by needle punching (Id., paragraph [0042]). 
	Running does not appear to teach that the reflective material includes asymmetrical fragments disposed between the first and second surface. However, Smith teaches a similar nonwoven reflective article wherein the reflective material is disposed on a nonwoven layer and needle punched (Smith, abstract). Smith teaches that this process results in chips of reflective material being wrinkled (asymmetrical fragments) and deposited throughout (at least 25% of the thickness below the surface) and between the top and bottom surfaces of the fabric (Id., column 3, lines 5-55). Smith teaches that such a fabric results in a fabric structure having better warmth factor, hand, drape and/or napping characteristic (Id., column 2, lines 17-25). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the reflective textile of Running and to utilize the particular needling method of Smith, motivated by the desire to form a conventional perforated reflective fabric having  better warmth factor, hand, drape and/or napping characteristic.
Regarding Claim 4
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teach a substantially similar structure and composition as the claimed invention, which is used for an identical purpose, the invention of the prior art combination is suitable for use as claimed.
Regarding Claim 7
	Running does not specifically teach that the perforations (and therefore the amount of reflective material between the first and second surface) comprise an area larger than the area of reflective material on the surface of the fabric. However, it should be noted that the amount of perforations (and therefore the amount of reflective material between the first and second surface) is a result effective variable.  As the percentage of the area which is perforated increases, a greater amount of reflective material is present between the surfaces and the material exhibits higher heat and moisture permeability at the expense of over-all reflectivity of the article.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the surface area of perforations and therefore the amount of reflective material between the first and second surface), since it has been held that where general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of reflective material within the two surfaces, relative to the amount of reflective material present on the surface in order to optimize both vapor/heat permeability and reflective characteristics.

Regarding Claim 9
	Running teaches that the retroreflectivity is in a range of greater than 100 cd/lux/m2 which overlaps the claimed range of 10-300 cd/lux/m2 (Id., paragraph [0038]). 
Regarding Claims 10 and 11
Regarding the base color and sheen at specific observation angles, although the prior art does not disclose the specific optical properties at the claimed observation angles, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claim 13
	Running teaches that the pattern or design of the reflective material may be selected based on the intended use of the final retroreflective article (Id., paragraph [0031]). It would have been an obvious matter of design choice to form the design or pattern as alphanumeric text, since applicant has not disclosed that the design of alphanumeric text solves any stated problem or is for any particular purpose and it appears that the invention would perform 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VINCENT TATESURE/Primary Examiner, Art Unit 1786